Terral, J.,
delivered the opinion of the court.
On October 3, 1898, Lilly Whitman was selected by T. J. Yarbrough, U. G. Griffin and P. Blanchard, the acting trustees of Gunnison white public school, as teacher of said school for the scholastic year then beginning, and her selection as such teacher was duly notified to T. S. Owen, the superintendent of education of Bolivar county. Miss Whitman was a licensed *787tea'cher of said county, and applied in due time to said superintendent of education for a contract for the teaching of said school.
It appears from the proceedings in the case that the patrons of the school had met on September 19, 1898, and had selected P. Blanchard a trustee of said school in the place of the trustee whose term was about to expire. Supt. Owen assumed the election of Blanchard as trustee to be void, and he ignored the action of the trustees in the selection of Miss Whitman. In effect, without charge or trial, the superintendent removed Blanchard from said office of trustee, and appointed J. B. Pease in his place. Yarbrough, Griffin, and Pease selected Miss Whitman as teacher, and she declined the office; whereupon the county superintendent, of his sole authority, without consulting trustees or patrons, appointed and contracted with Miss Ray to teach said Gunnison white public school, and Miss Whitman, feeling aggrieved at the action of the county superintendent of education, brought against him in the circuit court her action of mandamus to enforce her right, and, failing there to receive the desired relief, she asks the judgment of this court upon the premises.
Blanchard, by his election to the office of trustee of Gunnison white public school by the patrons thereof, on September 19, was clothed with the powers of that office. Whether he was an officer de jure or de facto only it is immaterial to consider, his election as. trustee by the patrons of the school, though made after the day set by the statute for the election of trustees, gave him color of right to said office of trustee, and he became thereby at least a trustee de facto, and his acts, in respect to the public and third persons interested therein, are valid, and cannot be collaterally attacked. Am. & Eng. Ene. L. (2d ed.), 816; B., & A. Miss. Big., 876 et seq.
The selection of Miss Whitman as teacher of said school by Blanchard, Griffin and Yarbrough entitled her, in our opinion, to a contract for teaching said school. The evidence offered *788tending to show the recognition of Blanchard as trustee by the superintendent and others, though his election by the patrons as trustee gave him color of right and validated his acts, was also competent evidence and should have been received.

Reversed and remanded.